       Case 1:18-cr-00029-JRH-BKE Document 71 Filed 05/06/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )   Ind. No. 1:18-CR-029
                                                   )
  GLORIA OKOLIE                                    )




            GOVERNMENT’S REQUEST FOR VOIR DIRE QUESTIONS

       NOW COMES THE UNITED STATES OF AMERICA, by and through the

United States Attorney for the Southern District of Georgia, and Patricia G. Rhodes

and Henry W. Syms, Assistant United States Attorneys, and respectfully requests

the Court to propound the following voir dire questions to the prospective jurors:

       1.     Do you know either of the defendants, Gloria Okolie or Paul Wilson

Aisosa, or any member of their immediate family, or are you related, by blood or

marriage either defendant?

       2.     Do you know the defendant’s attorneys, Mr. Bill Sussman or Mr. Pete

Theodocion, or are you related, by blood or marriage, to either Mr. Sussman or Mr.

Theodocion, or any members of their immediate families?

       3.     Does anyone belong to any social, business, professional, fraternal, or

religious organization or association with the following:

              (a) the defendants?

              (b) any members of their families?
       Case 1:18-cr-00029-JRH-BKE Document 71 Filed 05/06/19 Page 2 of 5



              (c) the defendants’ attorneys?

              (d) any member of the defense attorneys law practice?

              (e) As to the defense counsel, any of their paralegals, investigators, or

              support staff?

              (f) If so, will your acquaintanceship with this person cause you to be

       unable to render a fair verdict in this case?

       4.     Is there anyone on the panel who is a small business owner?

       5.     Do any of you have any bumper or window stickers on your car? If so,

what are they?

       6.     Is there anyone that has NEVER been involved in a real estate

transaction as a seller or a buyer of property?

       7.     Is there anyone on the panel who has ever received an email directing

you to send, wire, or deposit money that came to your email account unsolicited or

unexpected?

       8.     Is there anyone on the panel who for a religious, moral, philosophical,

or similar belief cannot "sit in judgement" in this case and render a verdict based

only on the evidence that is to be presented and the law which the Court will give to

you?

       9.     Would you be able to follow and apply all of the law given by the Court

to the evidence in this case and reach a verdict?

       10.    Do you believe that you can judge this solely on the evidence and not

be influenced by any sympathy for or against the defendant?
      Case 1:18-cr-00029-JRH-BKE Document 71 Filed 05/06/19 Page 3 of 5



      11.    Do you have any particular feelings about the government agents or

police officers or their agencies; specifically, the FBI or IRS that would influence

your consideration of the case?

      12.    Does any juror have any anger, hostility, or animosity toward the

federal government?

      13.    Does any juror have any ill feelings toward the United States

Attorney's Office?

      14.    Have any of you, your family, or close personal friends been charged

with a felony?

      15.    Is anyone serving a probated or suspended sentence of any sort, state

or federal, or serving a sentence under the First Offender’s Act?

      16.    Does anyone have any pending criminal charges at this time?

      17.    Is there anyone on the panel who knows anyone else on the panel?
      Case 1:18-cr-00029-JRH-BKE Document 71 Filed 05/06/19 Page 4 of 5



      18.    Is there anyone who feels there is some reason, not already mentioned,

that he or she should not serve on this jury that you would like to discuss with the

Court?

      Respectfully submitted this 6th day of May, 2019.


                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY


                                       /s/ Patricia Green Rhodes
                                       Assistant United States Attorney
                                       Georgia Bar Number 307288
                                       P.O. Box 2017
                                       Augusta, Georgia 30903
                                       (706) 825-4520
                                       Email:patricia.rhodes@usdoj.gov

                                       /s/ Henry W. Syms
                                       Assistant United States Attorney
      Case 1:18-cr-00029-JRH-BKE Document 71 Filed 05/06/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all parties in this case in

accordance with the notice of electronic filing (“NEF”), which was generated as a

result of electronic filing in this Court.

       This the 6th day of May, 2019.

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY



                                             /s/ Patricia Green Rhodes
                                             Assistant United States Attorney
                                             Georgia Bar Number 307288
                                             P.O. Box 2017
                                             Augusta, Georgia 30903
                                             (706) 825-4520
                                             Email:patricia.rhodes@usdoj.gov
